        Case 7:17-cv-06156-PMH-AEK
Case 7-17-cv-06156-PMH-LMS         Document
                             Document       114 inFiled
                                      112 Filed    NYSD 02/09/21 Page 1 ofPage
                                                          on 02/08/2021    1   1 of 1




                                 1250 Broadway, 27th Fl., New York, NY 10001
                                   tel. 212-619-5400 • fax 212-619-3090
                                                www.nfllp.com


                                                                          February 8, 2021
   Hon. Phillip M. Halpern
   United States District Judge
   United States Courthouse
   300 Quarropas Street
   White Plains, New York 10610

                             Re: Pateman v. The City of White Plains, et al.
                                 Index No. 17 CV 6156 (PMH)



   Your Honor:

            On January 12, 2021, the Court ordered the parties to submit by February 8, 2021 a joint
   letter regarding trial availability for the second quarter of 2021 (Dkt. No. 110). Instead of
   following this order, Defendants filed a letter motion seeking to stay the trial of the above
   captioned case (Dkt. No. 111). Prior to the filing of this “motion,” Defendant did not seek
   consent of counsel. Moreover, instead of requesting a pre-motion conference as indicated in
   Your Honor’s Individual Rules, Defendant filed their purported motion in violation of the
   Court’s rules. See Court’s Individual Practices (1)(C) and (2)(C).

           Accordingly, we are requesting that the Court deny the motion as improperly filed, or, in
   the alternative, afford Plaintiff five business days to respond.

Application denied. See Doc. 113. The Clerk is
                                                                  Respectfully submitted,
directed to terminate ECF No. 112.
                                                                  NEWMAN FERRARA LLP
SO ORDERED.
                                                                  s/ Randolph M. McLaughlin
__________________________
Philip M. Halpern, U.S.D.J.                                       Randolph M. McLaughlin
                                                                  Debra S. Cohen
Dated: New York, NY                                               Counsel for Plaintiff
       February 9, 2021

   cc: All counsel via ECF
